Citation Nr: 1753115	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1994 to December 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order granting a Joint Motion for Remand (JMR), which vacated the Board's April 2015 decision, finding that the Board erred in not obtaining additional treatment records identified by the Veteran as well as failed to discuss probative evidence from the available records. 

In March 2016, the Board remanded the case in compliance with the Court's order, in order to obtain the identified treatment records. 

In April 2017, the Board remanded the case for an additional time, after the Veteran identified social security administration (SSA) records during a July 2016 VA examination, which were not associated with the record. 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran alleged, and the evidence does not show, that he is unemployable due to the service-connected PTSD.  In fact, it is noted that the Veteran retired due to his back disability that is not service-connected.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The case has been returned to the Board for further appellate review.  



FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, since the beginning of the claim received on April 11, 2011, his PTSD symptoms have resulted in symptoms that approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

From April 11, 2011, the criteria for disability rating of 70 percent, but not higher, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2017) (applying Scott to a duty to assist argument).

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266 (1996).

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2014.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application here.
The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Factual Background and Analysis

Private psychiatric treatments notes from Oakland Psychiatric Associates from April 2011 (the date of claim) to August 2011 indicate that the Veteran's PTSD symptoms showed no evidence of mania, obsessive ritualistic behavior, hallucinations, delusions, psychotic actions, or suicidal and homicidal ideations.  It was noted that the Veteran was always casually groomed, minimally communicative with normal speech, moderate depression, restricted affect, normal short and long term memory, and with depressed and anxious mood.  

In August 2011, the Veteran's spouse submitted a statement indicating that prior to his military service he was happy with sense of humor and enjoyed going out with family and friends, but since his return he has rapid mood swings, nightmares, and overall negativity, which causes problems with their marriage and his interaction with their children.  She also noted that the Veteran wants to stay home all day. 
Treatment notes from the VA behavioral health clinic dated September 2011 show results of PCL score (measuring PTSD symptoms) of 52, which is considered "severe," and depression screening score of 22, which is considered "severe depression."

In September 2011, the Veteran underwent a VA examination for PTSD.  He was diagnosed with PTSD and chronic adjustment disorder with depressed mood.  The Veteran's GAF score was 65 and the examiner provided the following explanation of the score: "The GAF was rated with respect only to psychological, social and occupational functioning and does not include impairment in functioning due to physical or environmental limitations.  The Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) and some difficulty socially and occupationally, but generally functioning pretty well, has some meaningful interpersonal relationships."

The examiner noted "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  For the indicated level of occupational and social impairment, the examiner noted that it was possible to differentiate what portion of the occupational and social impairment indicated is caused by each mental disorder.  "His PTSD is causing insomnia, nightmares, irritability, suspiciousness, exaggerated startle reflex.  The Adjustment Disorder is a result of his physical impairment and chronic pain causing depressed mood.  His physical impairment and chronic pain has seriously impaired his social and occupational functioning."

The examiner further reported that the Veteran "has had back problems and has had several surgeries.  He was a 911 ER Dispatcher from 1997 to recently.  They sent him to their [doctor] and they felt he could not do the job any longer.  The Veteran endorses not being sure he could have continued to manage his position either."  The Veteran went into therapy in 2006 reporting issues with work, feeling tired, listless, having strained relationships, being irritable, and being agitated.  His therapy continued until June 2011 when he lost his insurance.

The examiner reported that the Veteran met the criteria for PTSD.  In reference to the symptoms, the examiner reported that the "Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) and some difficulty socially and occupationally, but generally functioning pretty well, has some meaningful interpersonal relationships."  The examiner further indicated that "The Veteran reports depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene."

The examiner reported the following: "The Veteran has recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions and recurrent distressing dreams of the event."  It was further indicated that "The Veteran makes efforts to avoid thoughts, feelings, or conversations associated with the trauma; makes efforts to avoid activities, places, or people that arouse recollections of the trauma; and has feelings of detachment or estrangement from others."  Lastly, the examiner noted that "The Veteran has difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and an exaggerated startle response."

The Board finds that the examiner's conclusion that the above mentioned symptoms are only mild or transient and result in occupational and social impairment with occasional decrease in work efficiency and intermittent of inability to perform occupational tasks is inconclusive with the rating criteria.  Notably, the examiner noted symptoms of panic attacks, suicidal ideation, and inability to maintain minimal personal hygiene, all which result in a higher rating.  Moreover, the Board notes that the Veteran as a lay person can report symptoms such as panic attacks, inability to maintain personal hygiene without the assistance of his spouse,  feeling detachment from others, and irritability or outburst of anger.  Accordingly, due to its internal inconsistencies, the Board does not find this examination report adequate. 

Additional VA progress notes dated November 2011 indicated that the Veteran reported being sad, but denied being hopeless or suicidal.  He was assigned with a GAF score of 55.  

In a March 2012 statement in support of claim, the Veteran asked that the RO reconsider the assigned 30 percent disability rating and noted that he has panic attacks, short and long term memory problems, as well as difficulty understanding complex commands.  He further indicated that he could only function with the assistance of his spouse.  Additional VA progress notes dated October 2012 indicate that the Veteran experiences increased panic attacks.  

Treatment notes from January 2013 to July 2015 note that the Veteran had high level of stress, anxiety, and depression, "rollercoaster" mood swings, nightmares, lack of motivation, and restricted or normal affect.  Throughout this period, the Veteran continuously denied having any hallucinations, delusions, suicidal or homicidal ideations, and was indicated to have good hygiene and fair insight and good judgment.  He was regularly assigned GAF scores between 51 and 70 during this time.  

Subsequent to the Court order and the Board's most recent remand, the Veteran underwent an additional VA examination in July 2016.  The Veteran reported staying home most of the time while watching TV or painting.  The examiner noted markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, problems with concentration, chronic sleep impairment, depressed mood, anxiety, panic attacks, and disturbances of motivation and mood.  The Veteran was noted to have poor eye contact and marginal hygiene.  The examiner concluded that these symptoms only result in occupational and social impairment with occasional decrease in work efficiency.  Nevertheless, here again, the Board does not find the conclusion to be consistent with the Veteran's reported PTSD symptoms. 

Specifically, the Board notes that both the September 2011 and July 2016 examinations noted panic attacks, inability to maintain minimal personal hygiene/marginal hygiene, difficulty adapting to stressful circumstances, irritability with periods of anger, depression, and anxiety.  In addition, the September 2011 examination report noted suicidal ideation and the July 2016 examination report noted markedly diminished interest or participation in significant activities and feelings of detachment from others.  These symptoms are consistent with the Veteran's own statements and those of his spouse as indicated above, which report more severe symptoms such as his inability to establish and maintain effective relationships, unprovoked irritability, continuous panic attacks, depression, and disturbance of motivation and mood that interfere with his routine activities. 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which warrants a disability rating of 70 percent.  

Nevertheless, a higher rating of 100 is not warranted, since no other severe symptoms were present, such as persistent hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, or severe memory loss for names of close relatives, own occupation, or own name.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal, a 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


